Order                                                                         Michigan Supreme Court
                                                                                    Lansing, Michigan

  June 5, 2020                                                                     Bridget M. McCormack,
                                                                                                 Chief Justice

  159619                                                                                David F. Viviano,
                                                                                        Chief Justice Pro Tem

                                                                                      Stephen J. Markman
                                                                                           Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                   Richard H. Bernstein
            Plaintiff-Appellee,                                                      Elizabeth T. Clement
                                                                                     Megan K. Cavanagh,
                                                                                                      Justices
  v                                                        SC: 159619
                                                           COA: 340377
                                                           Macomb CC: 2016-000712-FC
  BRAD STEPHEN HAYNIE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, leave to appeal having been granted and the briefs and oral
  arguments of the parties having been considered by the Court, we REVERSE that part of
  the April 16, 2019 judgment of the Court of Appeals addressing jury instructions and we
  REMAND this case to the Macomb Circuit Court for a new trial before a properly
  instructed jury. See M Crim JI 17.2.

         On the basis of the prosecutor’s concession, we assume without deciding that
  assault and battery, MCL 750.81(1), is a lesser included offense of assault with intent to
  commit murder, MCL 750.83. The trial court erred by refusing to give the requested jury
  instruction because a rational view of the evidence supported a conviction for assault and
  battery. See People v Cornell, 466 Mich. 335, 357 (2002). This error was not harmless as
  the evidence clearly supported an instruction on assault and battery. See id. at 363-366.

          A requested instruction on a lesser included offense is proper if the greater offense
  requires the jury to find a disputed factual element that is not part of the lesser included
  offense and a rational view of the evidence would support it. Id. at 357. There was
  evidence presented at trial that defendant had the intent necessary for assault and
  battery—that he either intended to commit a battery upon his mother, Patricia, or
  intended to make her reasonably fear an immediate battery. See People v Johnson, 407
Mich. 196, 210 (1979). However, the prosecutor argued that no rational view of the
  evidence in this case supports a conviction for anything less than assault with intent to
  commit great bodily harm less than murder. Whether the instruction on the lesser
  included offense should have been given thus turns on whether a rational view of the
  evidence supported the conclusion that defendant lacked both the intent to kill and the
  intent to do great bodily harm. See Cornell, 466 Mich. at 345. Patricia testified that she
  believed defendant lacked even the intent to commit great bodily harm against her—he
  had “gone out of his way his whole life, even as a toddler, to keep [her] from any kind of
  pain.” Defendant’s sister testified that defendant and Patricia had a loving relationship,
  and there was no testimony that defendant and Patricia had any kind of falling out that
  might have motivated an intent to seriously harm or murder her. Defendant’s statements
                                                                                             2

to Patricia during the assault suggested that his intended purpose was to help his mother
by ridding her of the devil—“[M]om, I’ve got to save you, Lucifer has you . . . .”
Because “believability is for the jury to decide, not appellate judges,” People v Silver,
466 Mich. 386, 394 (2002), the jury could have chosen to believe this testimony. A
rational view of these facts regarding defendant’s intent would allow a jury to conclude
that defendant committed assault and battery.

       The dissenting statement argues that defendant has offered insufficient evidence to
obtain the instruction on the lesser offense, relying on the severity of Patricia’s injuries in
contrast. But, as observed by the dissenting opinion in the Court of Appeals, “there is no
quantum of injury necessarily associated with an assault and battery.” People v Haynie,
327 Mich. App. 555, 571 (2019) (GLEICHER, J., dissenting). While the severity of injury
bears on intent, it is not necessarily dispositive, and the jury should be free to make its
own determination after weighing the evidence.

       We further conclude that this error was not harmless given that the evidence
clearly supported an instruction on assault and battery. See Cornell, 466 Mich. at 363-
366. 1 As was the case in Silver, defendant’s alleged victim corroborated his theory of the
case by testifying that she did not believe defendant intended to injure her. In addition,
defendant’s sister’s testimony and the absence of testimony indicating a heightened intent
supported defendant’s theory. Not giving the jury an instruction that allowed them to
consider defendant’s comparative guilt as to assault and battery undermines the reliability
of the verdict. See Silver, 466 Mich. at 393. Accordingly, we REVERSE the judgment of
the Court of Appeals and REMAND to the circuit court for a new trial.

       We do not retain jurisdiction.

       CLEMENT, J. (concurring).

       I concur in full with the Court’s order. Because the People have conceded the
issue of whether assault and battery is a necessarily included lesser offense of assault
with intent to murder, we do not decide the issue today. I write separately to go over the
questions that I believe will need answering if we take up this issue in the future.




1
  In his partial dissent, Justice ZAHRA challenges whether “this Court can simply make a
determination as to whether instructional error of this kind undermines the reliability of
the verdict without prior appellate review,” given that the Court of Appeals in Silver had
considered the issue. However, the Court of Appeals did not consider whether the error
in Cornell was harmless, yet that was the dispositive reason for this Court denying that
defendant a new trial, so we believe that there is ample precedent for this Court resolving
the question “without prior appellate review.”
                                                                                            3

       As a general matter, when an offense consists of “different degrees, . . . the jury, or
the judge in a trial without a jury, may find the accused not guilty of the offense in the
degree charged in the indictment and may find the accused person guilty of a degree of
that offense inferior to that charged in the indictment . . . .” MCL 768.32(1). There has,
over the years, been much debate about how to implement this statute, which, as we
noted in People v Cornell, 466 Mich. 335, 341 (2002), has been around in substantially
identical form since 1846. The recurring issue is how to identify which lesser offenses a
jury should be instructed upon, such that it could return a verdict as to an “offense
inferior to that charged in the indictment.”

       One rule is to instruct on “cognate” offenses based on the facts adduced at trial.
Thus, in People v Jones, 395 Mich. 379 (1975), overruled by Cornell, 466 Mich. at 357,
the defendant was charged with second-degree murder. The trial testimony was that the
defendant shared an apartment with the victim; on a particular day, a friend of the
victim’s came to visit, and while the victim and her friend were chatting in the kitchen,
the defendant got a shotgun from a closet, aimed it at the victim, and fired it, killing her.
Id. at 384-385. The defendant testified on his own behalf and conceded that he had
obtained the shotgun from the closet, but claimed that he had only intended to brandish it
for the purpose of scaring the visitor into leaving; he asserted that he did not know the
weapon was loaded, that he did not intentionally aim it at anyone, and that the weapon
only accidentally discharged when he was bumped by the visitor (who he had
successfully induced into fleeing). Id. at 385. The jury was instructed as to second-
degree murder and voluntary manslaughter, but the trial court rejected the defendant’s
request to instruct the jury as to MCL 752.861, which criminalizes killing or injuring a
person with the careless, reckless, or negligent discharge of a firearm. Id. at 385-386.
We adopted a rule that “[i]f the lesser offense is of the same class or category, or closely
related to the originally charged offense, so as to provide fair notice to the defendant that
he will be required to defend against it, the lesser offense is or may be included within the
greater.” Id. at 388. While MCL 752.861 is not a necessarily included lesser offense of
second-degree murder—because MCL 752.861 requires the use of a firearm, while
second-degree murder does not—we held under this test that the jury should have been
instructed as to MCL 752.861 anyway. “Because the evidence adduced at trial would
have supported a guilty verdict on the offense of careless, reckless or negligent discharge
of firearms causing death, the trial court was required to . . . instruct the jury that such
offense was a lesser included offense of the charge of second-degree murder.” Id. at 390.

       In Cornell, we rejected this rule of “cognate” lesser offenses. Instead, we held that
a jury could only be instructed under MCL 768.32(1) as to necessarily included lesser
offenses. We repudiated the Jones rule and said a regime of necessarily included lesser
offenses was more faithful to the text of the statute. Cornell, 466 Mich. at 354. In doing
so, we also concluded that requiring that a lesser included offense be necessarily included
was more consistent with Hanna v People, 19 Mich. 316 (1869), an early case that had
construed what is now codified as MCL 768.32(1). Cornell remains our controlling
                                                                                        4

interpretation of the statute, so Michigan requires that a lesser offense be necessarily
included in the charged offense for a jury to be instructed as to a lesser offense.

        This contrast between Cornell’s “necessarily included” rule and the preceding
caselaw played out in the Court of Appeals’ disposition of this case. The majority, which
held that assault and battery is not a lesser included offense of assault with intent to
murder, did so on the basis of People v Ross, 73 Mich. App. 588 (1977). In Ross, the
Court of Appeals was implementing our rule from Jones. In particular, Ross drew on
some discussion in Jones of People v McDonald, 9 Mich. 150 (1861). In McDonald, the
defendant had been charged with assault with intent to murder, and we held that the
defendant could also be convicted of assault and battery on such a charge. We observed
in Jones that “under a strict ‘necessarily included’ test, an assault and battery offense
would not be included, as battery is an element not required for the higher assault with
intent to murder offense,” and concluded that McDonald was evidence that we had not
always consistently adhered to a line between “cognate” lesser included offenses and
“necessarily” included lesser offenses. Jones, 395 Mich. at 389. On the strength of the
remark in Jones, Ross then remarked that “[a]ssault and battery is not an offense
necessarily included within the crime of assault with intent to murder.” Ross, 73 Mich
App at 592. And, on the strength of Ross, the Court of Appeals here held that “assault
and battery is not a lesser included offense of assault with intent to murder.” People v
Haynie, 327 Mich. App. 555, 561 (2019). Judge GLEICHER dissented. She observed that
Ross had depended upon Jones, and Jones was overruled in Cornell. She preferred to
look to Hanna, a case in which the defendant was charged with assault with intent to
murder and, we held, was properly convicted of assault and battery. Since we had
expressly looked to Hanna as the controlling law in Cornell, she argued that “Hanna
answers the question presented in this case.” Id. at 569 (GLEICHER, J., dissenting).

       The problem is that Jones misconstrued McDonald, and Cornell misconstrued
Hanna. If Jones stands for the proposition that a jury can be instructed on cognate lesser
offenses based on the facts adduced at trial, and Cornell stands for the proposition that
the jury can be instructed only on necessarily included lesser offenses, then McDonald
and Hanna employed a third rule: that a jury can be instructed on lesser offenses that are
included within the narrative allegations of the charging document. This rule “looks to
the pleadings to determine whether the offense has been sufficiently alleged and allows
any lesser included offenses if alleged in the information” and is described as “the
cognate-pleadings theory.” Koenig, The Many-Headed Hydra of Lesser Included
Offenses: A Herculean Task for the Michigan Courts, 1975 Det C L Rev 41, 43, 49.
Thus, in McDonald, the information alleged that the defendant “unlawfully ma[d]e an
assault” on the victim and, in doing so, did “beat, wound and ill treat, with intent . . .
unlawfully, feloniously and carnally to know and abuse.” McDonald, 9 Mich. at 150. In
other words, the defendant was charged with assault with intent to rape, in violation of
1857 CL 5730. But, in the course of making such a charge, the information alleged that
he “beat, wound[ed] and ill treat[ed]” the victim, so the jury could find the defendant
guilty of simple assault and battery, since physical contact was alleged. Similarly, in
                                                                                            5

Hanna, 19 Mich. at 317, it was alleged that the defendant “ ‘with a certain piece of iron,
the same being a dangerous weapon, which he, . . . in his right hand then and there held,
feloniously did beat, bruise and wound one John Shine, with intent . . . feloniously,
wilfully, and of his malice aforethought, to kill and murder the said John Shine,’ ” as well
as that he “ ‘did make an assault, and did beat, choke, wound and strike him, the said
John Shine, with intent . . . then and there feloniously, wilfully, and of his malice
aforethought, to kill and murder’ ” the victim. In other words, he was charged with
assault with intent to murder while armed, and assault with intent to murder, in violation
of 1857 CL 5724 and 5726. We held “that assaults are substantially and in effect divided
by the statute into degrees; and that an indictment for any of the higher grades, or assaults
with various degrees of aggravation, must include the inferior degree of simple assault;
or, if the higher degree is charged including a battery, as in the present case, the simple
assault and battery are included . . . .” Id. at 322-323. The juries in McDonald and
Hanna could convict on assault and battery, not because it was necessarily included in
the charged offenses, but rather, because the factual allegations in each information
supporting the charged offenses recited a battery. 2

        To say that Cornell misunderstood Hanna is not to say that Cornell misinterpreted
MCL 768.32(1), however. It seems apparent that criminal charges are made somewhat
differently today than they were at the time of Hanna. What I do not know is what,
exactly, has changed—is it simply a matter of convention? Have the legal standards
changed? Perhaps a law or court rule has been amended? And when did that occur? The
rule in Hanna does not seem to map all that well onto contemporary criminal procedure,
meaning that it requires a degree of “translation” to apply it today—but to do so, I would
certainly find it helpful to learn more about what changed and when it changed.

        In addition, translating the rule under Hanna and its progeny to contemporary
practice requires getting to the bottom of what the actual rule was. There are,
unfortunately, many mysteries in the cases that follow. The actual assault and battery
statute, MCL 750.81(1), provides that “a person who assaults or assaults and batters an
individual . . . is guilty of a misdemeanor punishable by imprisonment for not more than
93 days or a fine of not more than $500.00, or both.” Per the terms of the statute, then, it
is a matter of indifference whether a battery occurred; a simple assault, whether or not
paired with a battery, is a 93-day misdemeanor. Much as with MCL 768.32(1), this has
basically been the case since 1846; at that time, the maximum punishments were one year
in jail or $200, but the statute was equally indifferent to whether a battery occurred. See

2
  To the extent there is any doubt that this was the rule being employed in McDonald and
Hanna, it is put to rest by People v Ellsworth, 90 Mich. 442 (1892). There, we held that
while the information was “not as clear and precise as it might have been,” it alleged that
the defendant “ ‘bruise[d], wound[ed], and ill-treat[ed]’ ” the victim, id. at 447, and thus a
conviction for assault and battery was available under Hanna when the defendant was
charged with assault with intent to do great bodily harm less than murder.
                                                                                          6

1846 RS, ch 153, § 29. As we noted in McDonald and Hanna, where a complaint alleged
some more serious assault, this statute put simple assault (or assault and battery) at the
bottom of the stack of crimes for which the defendant could be convicted. At times,
though, our cases have suggested that we are not as indifferent to the distinction between
simple assault and assault and battery as the statute appears to be. In Turner v Muskegon
Circuit Judge, 88 Mich. 359 (1891), the defendant was charged with assault with intent to
do great bodily harm less than murder, and she was found guilty of assault and battery.
The defendant moved to have the verdict set aside, because the charging document did
not specifically allege a battery. The prosecutor moved to amend the information to
insert battery-specific language (“did beat, wound, and ill treat”), but the trial court
released the defendant without ruling on the prosecutor’s motion. Id. at 360. The
prosecutor sought a writ of mandamus in this Court against the circuit judge to compel
the circuit court to vacate its order releasing the defendant and issue a judgment on the
verdict, 3 but we held that the writ must be denied because “[i]t [was] plain that the
information could not be amended so as to include the offense for which the jury
convicted the [defendant].” Id. at 361. However, in People v Andre, 194 Mich. 524
(1917), the defendant was charged with assault with intent to do great bodily harm less
than murder, and he was ultimately convicted of assault and battery. Relying on Turner,
we said that he could not be convicted of assault and battery if no battery was alleged in
the charging document. However, we held that “[i]t does not follow . . . that the verdict
must fail entirely,” because “[t]he jury could not have returned a verdict of assault and
battery without finding that an assault had been committed,” meaning that “[t]he verdict
should stand as a conviction for an assault.” Id. at 527.

       I struggle to reconcile Turner and Andre. On first glance, it appears that in
Turner, the defendant walked free on the technicality that the jury had returned a verdict
of guilty on assault and battery, and the narrative in the information alleged no battery as
such. Yet in Andre, I gather that the same technical defect was in the pleadings, but we
held not that the defendant would go free, but rather that the verdict would be amended to
a conviction for simple assault. Andre also confuses me because the defendant was
sentenced to 60 days in jail, id. at 526, and we set aside that sentence because it “was
greater than is allowed in case of an assault,” id. at 527. But 1915 CL 15220 provided
that the maximum punishment for simple assault was one year in jail, which is much
greater than 60 days. We cited People v Harrington, 75 Mich. 112 (1889), in support, but
I do not see how Harrington fits—it held that “for a conviction at the circuit of a crime
within the jurisdiction of a justice [of the peace] no greater punishment can be given than
could be imposed by a justice,” id. at 113-114, and because the sentence in Harrington
was for four months in jail but a justice of the peace could impose no more than three
months, the sentence was not “wholly void” but rather capped at three months, id. at 114.

3
  Incidentally, it is also not clear to me why this argument came before this Court in the
form of a complaint for mandamus against the trial court judge, rather than an appeal
from the trial court’s order releasing the defendant.
                                                                                           7

Given that the 60 days in Andre is less than the three months in Harrington, I do not see
how Andre follows from Harrington.

         A common theme of the cases that seem to insist upon a technical distinction
between “assault” and “assault and battery” is that they pay little heed to the statutory
text, which, as noted, imposes no different punishment for assaults and assaults paired
with batteries. This appears to me to be the case in Turner and Andre, but it is not limited
to them. In People v Burk, 238 Mich. 485 (1927), the defendant was charged with assault
with a dangerous weapon, and the trial judge charged the jury to determine whether, if
they could not find him guilty of that, they could find him guilty of assault and battery;
and, if they could not find him guilty of that, to determine whether he was guilty of
simple assault. While this clearly seems to contemplate them as different crimes, it offers
little insight into why the jury would need to be instructed in this fashion in light of the
statutory text. I face similar confusion in People v Kynerd, 314 Mich. 107 (1946), in
which the defendant was charged with assault with a dangerous weapon, and the judge
charged the jury to consider whether the defendant was either guilty as charged, guilty of
assault and battery, or not guilty. He was convicted as charged, but he argued on appeal
that the judge should have given the jury the option of convicting him of assault and
battery. We rejected his argument, but again did little to analyze the actual statutory text.

       Of course, perhaps there is a reason these cases did not engage with the statutory
text. It could be that the outcome in those cases turned on our use of the “cognate-
pleadings” rule. If so, the results in those cases may offer us little illumination about how
things should work today—although to decide that with confidence, it would be helpful
to learn how and when we moved away from our prior practices in charging defendants
with crimes. Perhaps we would learn instead that the older cases are applicable to today,
but some of them were simply wrong when they were decided—for example, perhaps
Turner and Andre are not reconcilable. Or perhaps there are appropriate analogies to
draw—for example, if in Andre the defendant’s conviction of assault and battery could be
amended to a simple assault, perhaps we can conclude that where (as here) a defendant
asks for an assault and battery instruction when a simple assault instruction may have
been more precise, that should not be fatal to his appeal. Then again, maybe all of these
cases are flawed—not just Turner and Andre, but also Burk and Kynerd—for not having
been as attentive to the statutory text as we are now. Maybe there is a ghost in this
particular law machine that I simply have not identified which connects these dots in
some other fashion. I have no particular view on what the “right” answer is—but I
believe that for this Court to find that answer, we will benefit from assistance answering
these questions.

       ZAHRA, J. (concurring in part and dissenting in part).
                                                                                           8

       I concur with the majority’s decision to accept, without deciding, the prosecution’s
concession that assault and battery 4 is a lesser included offense of assault with intent to
commit murder. 5 I also concur with the majority’s determination that “a rational view of
the evidence supported a conviction for assault and battery.” I write separately to express
my opinion that the case should be remanded to the Court of Appeals for a determination
as to whether the trial court’s instructional error was harmless.

        In this case, the Court of Appeals, in a split decision, held that “[b]ecause of the
brutality of the assault, no rational view of the evidence could support a finding of simple
assault and battery.” 6 Having made this determination, the majority concluded “that the
trial court did not err by refusing to give an instruction on assault and battery.” 7

       Under this Court’s guidance in People v Cornell, if an instruction on a lesser
included offense should have been given to the jury at trial, but was not, reversal is not
warranted unless the instructional error was not harmless. 8 This Court explained that
even if a jury should have been given a requested instruction, a trial court’s error in
failing to give the instruction is not grounds for reversal of criminal convictions unless
the error was “ ‘outcome determinative’ because it undermined the reliability of the
verdict,” stating:

          [T]he reliability of the verdict is undermined when the evidence “clearly”
          supports the lesser included instruction, but the instruction is not given. In
          other words, it is only when there is substantial evidence to support the
          requested instruction that an appellate court should reverse the conviction.
          As we must consider the “entire cause” pursuant to MCL 769.26, in
          analyzing this question, we also invariably consider what evidence has been
          offered to support the greater offense.
                 Also, it is important to note that this “substantial evidence” standard
          for determining whether reversal is required on the basis of an instructional
          error differs from the standard for determining whether the error occurred.
          As discussed, an evidentiary dispute supported by a rational view of the
          evidence regarding the element that differentiates the lesser from the
          greater offense will generally require an instruction on the lesser offense.
          However, more than an evidentiary dispute regarding the element that
          differentiates the lesser from the greater offense is required to reverse a

4
    MCL 750.81(1).
5
    MCL 750.83.
6
    People v Haynie, 327 Mich. App. 555, 563 (2019).
7
Id.
8
    People v Cornell, 466 Mich. 335, 363-365 (2002).
                                                                                           9

         conviction; pursuant to MCL 769.26, the “entire cause” must be
         surveyed.[9]
      Because a majority of this Court has indicated its belief that a rational view of the
evidence supported the requested instruction on assault and battery, it may be said that
the Court of Appeals majority erred in its holding to the contrary. But neither the Court
of Appeals majority nor the dissenting judge, for that matter, applied the second step of
the Cornell analysis at all. 10 Thus, at this juncture, a majority in this Court has decided
the harmless-error question without any prior appellate review from the Court of
Appeals. The decision to remand the case to the trial court is therefore, in my view,
premature.

       The majority cites this Court’s decision in People v Silver, 11 seemingly as support
for the notion that this Court can simply make a determination as to whether instructional
error of this kind undermines the reliability of the verdict without prior appellate review.
But even in that case, the Court of Appeals devoted some analysis to whether the
instructional error involved constituted harmless error. 12 This is not the case here. In the
instant matter, absolutely no prior appellate review as to whether the instructional error at
issue was harmless has taken place. And, given the nature of the facts under review, I am
hard-pressed to conclude, as the majority has, that the trial court’s failure to provide a
jury instruction on assault and battery undermined the reliability of the verdict, entitling
defendant to a new trial.

       Moreover, I am not satisfied by the majority’s response that Cornell, itself,
supplies “ample precedent” for this Court’s undertaking of the harmless-error issue
without prior appellate review. I acknowledge that the Court of Appeals, in Cornell, did



9
Id. at 365-366.
10
     See Haynie, 327 Mich. App. at 563; id. at 571-572 (GLEICHER, J., dissenting).
11
     People v Silver, 466 Mich. 386 (2002).
12
   People v Silver, unpublished per curiam opinion of the Court of Appeals, issued May
23, 2000 (Docket No. 212508), pp 2-3, rev’d 466 Mich. 386 (2002). Admittedly, the
Court of Appeals in Silver assessed the harmlessness of the instructional error not via the
Cornell “substantial evidence” test, but rather by the standard set forth by this Court in
People v Lukity, 460 Mich. 484, 496 (1999): “whether it is more probable than not that a
different outcome would have resulted without the error.” Silver, unpub op at 2. This is
likely because the Court of Appeals decided Silver more than two years before this
Court’s decision in Cornell. Nevertheless, the point remains that when this Court
addressed the issues presented in Silver, it did so after the Court of Appeals had already
given some measure of discussion to whether the instructional error under review was
harmless.
                                                                                          10

not consider whether any instructional error was harmless. 13 But at the time, Michigan
jurisprudence lacked uniformity as to the correct analysis applicable to claims of
instructional errors involving lesser included offenses. 14 This Court was accordingly
tasked with clarifying the proper analytical framework in the first instance. 15 It is not at
all remarkable or surprising that the Court of Appeals failed to apply a harmless-error
analysis when the rules governing the outcome of the case were as of yet unclear.
Further, as the majority points out, this Court denied the defendant a new trial in
Cornell. 16 I question whether this Court would have addressed the harmless-error issue
without prior appellate review if it had determined—as the majority has in the instant
matter—that the defendant might have shown that he was entitled to a new trial.

       I would reverse that part of the Court of Appeals’ judgment addressing jury
instructions and would remand the case to the Court of Appeals for consideration of
whether the trial court’s instructional error was harmless under this Court’s guidance in
Cornell.

          MARKMAN, J. (dissenting).

        As with the majority, I accept the prosecutor’s concession that assault and battery
constitutes a necessary lesser included offense of assault with intent to commit murder
(AWIM) and assault with intent to do great bodily harm (AWIGBH). However, I
respectfully disagree that defendant here was entitled to an instruction on mere assault
and battery and that both the trial court and the Court of Appeals erred by understanding
differently. I further disagree with the Court’s decision to reach the harmless-error issue
rather than remanding to the Court of Appeals for initial consideration of this issue.

       An instruction on a lesser included offense is proper “if the charged greater
offense requires the jury to find a disputed factual element that is not part of the lesser
included offense and a rational view of the evidence would support it.” People v Cornell,
466 Mich. 335, 357 (2002). For a rational view of the evidence to support the lesser
offense, there must be conflicting evidence on the element that varies in degree between
the charged offense and the lesser included offense. Id. at 361. The element in dispute
between the three aforementioned offenses is the extent of apprehension or injury

13
 See People v Cornell, unpublished per curiam opinion of the Court of Appeals, issued
November 2, 1999 (Docket No. 211215), p 3, rev’d in part 466 Mich. at 361.
14
   Cornell, 466 Mich. at 353 (“[M]any of our more recent decisions concerning lesser
included offenses have disregarded the statute and much of the older case law. Having
done so, we now must decide how to reconcile these divergent approaches to lesser
included offense instructions.”).
15
Id. at 353-361.
16
Id. at 367.
                                                                                          11

intended by the defendant. For an assault and battery, a defendant need only intend
“either to commit a battery upon [the complainant] or to make [the complainant]
reasonably fear an immediate battery.” M Crim JI 17.2(3). Meanwhile, the offenses of
AWIM and AWIGBH require respectively, as their names suggest, a showing that
defendant “intended to kill the person he assaulted” or “intended to cause great bodily
harm.” M Crim JI 17.3(4), 17.7(4). “Great bodily harm means any physical injury that
could seriously harm the health or function of the body.” M Crim JI 17.7(4).

       The trial court concluded that a rational view of the evidence did not support
defendant’s having possessed only an intent to commit a battery or place the victim in
fear of a battery. And this Court reviews such a determination for an abuse of discretion.
People v Gillis, 474 Mich. 105, 113 (2006) (“[A] trial court’s determination whether a
jury instruction is applicable to the facts of the case is reviewed for an abuse of
discretion.”) (quotation marks and citation omitted). “ ‘An abuse of discretion occurs
when the trial court’s decision falls outside the range of principled outcomes.’ ” People v
Anderson, 501 Mich. 175, 182 (2018), quoting People v Seewald, 499 Mich. 111, 116
(2016).

        After review of the evidence, I cannot agree that the trial court abused its
discretion. “Intent to cause serious harm can be inferred from the defendant’s actions,
including the use of a dangerous weapon or the making of threats.” People v Stevens,
306 Mich. App. 620, 629 (2014). The injuries a victim sustains are also indicative of a
defendant’s intent to injure. Id.; see also M Crim JI 17.7(4) (“Actual injury is not
necessary, but if there was an injury, [the jury] may consider it as evidence in deciding
whether the defendant intended to cause great bodily harm.”). Here, moments before
commencing his attack on his 76-year-old mother, defendant stated that he “was going to
have to twist [her] arms into knots and lift [her] up and shake [her] until he got Lucifer to
let go.” Thereafter, defendant picked the victim up by the arms and shook her violently.
While the victim was calling the police, defendant punched the victim with such force as
to knock her unconscious with a single blow. And then, while the victim lay
unconscious, defendant retrieved a “fairly heavy” wooden and metal bar with horseshoes
welded onto it and struck the victim with sufficient force to crack and splinter the bar. As
a result of the attack, the victim suffered two broken arms, a 4-centimeter cut near her
eye, a fracture to her C6 vertebra, and a 10-centimeter laceration to her head. The police
found the victim covered in blood, and the head laceration was of sufficient severity to
necessitate paramedics inserting 17 staples into the victim’s head on the scene. Finally,
as a result of these injuries, the victim was in intensive care for several days, in the
hospital for two weeks, and in a nursing home/rehabilitation center for several months.

       Under these circumstances, I cannot agree that the trial court reached a decision
“outside the range of principled outcomes” when it determined that a rational view of the
evidence did not support defendant intending a mere battery or placing the victim in fear
of a mere battery. Most significantly, defendant’s use of the wooden and metal bar, after
                                                                                           12

having rendered the victim unconscious, signifies a clear intention to “seriously harm the
health or function of the [victim’s] body.” M Crim JI 17.7(4).

       Defendant in opposition cites two pieces of evidence. First, he points to the
victim’s own testimony that she did not believe that defendant intended to cause her great
bodily harm. Although this testimony certainly suggests a lesser intention, it is subjective
and speculative (not to mention that the most severe of defendant’s predations occurred
after he had rendered the victim unconscious) and the trial court was not obliged to have
found this testimony to be of determinative value. 17 Second, he points to the testimony of
three experts who testified as to his mental health, with two of these opining that
defendant was legally insane at the time of the offense. While this testimony certainly
afforded the jury a basis-- arguably a strong basis-- for concluding that defendant could
not form any criminal intent, these expert opinions were ultimately rejected by the jury.
Moreover, they cannot serve as a legal basis for concluding that defendant possessed a
lesser criminal intent. For this Court has concluded that the Legislature,

       by enacting a comprehensive statutory scheme setting forth the
       requirements for and the effects of asserting a defense based on either
       mental illness or mental retardation, . . . has signified its intent not to allow
       a defendant to introduce evidence of mental abnormalities short of legal
       insanity to avoid or reduce criminal responsibility by negating specific
       intent. [People v Carpenter, 464 Mich. 223, 226 (2001) (emphasis added).]

        In other words, “the Legislature has created an all or nothing insanity defense.”
Id. at 237. And where this defense enables a jury to conclude that a defendant is devoid
of criminal liability upon a finding of insanity, it does not allow a lessening or
diminishing of the defendant’s specific intent based upon his or her mental condition.
Thus, the trial judge herself would clearly have erred had she relied upon defendant’s
mental health issues and claims of insanity to conclude that a rational view of the
evidence supported the finding that defendant intended merely to batter the victim.
Neither of the pieces of evidence relied upon by defendant gives rise to a reasonable
conflict that would transform the trial court’s exercise of judgment into an “abuse of
discretion.”




17
   Similarly, because defendant’s attack was apparently a “spur of the moment” action
and his sister was not present to witness it, the trial court was not obliged to accept that
her testimony as to the relationship between the defendant and the victim was particularly
relevant to the court’s assessment of what had taken place.
                                                                                                               13


       For the above reasons, I respectfully disagree that the trial court here abused its
discretion by concluding that a rational view of the evidence did not support instructing
the jury on mere assault and battery. Accordingly, I would affirm defendant’s conviction.

        However, even if I were to agree with the majority that the trial court abused its
discretion by concluding that a rational view of the evidence did not support instructing
the jury on assault and battery, I would dissent nonetheless from this Court’s decision to
reach the issue of whether the trial court’s failure to instruct the jury on assault and
battery constituted harmless error. Not only do I concur with the observations in this
regard in Justice ZAHRA’s statement, but I also question whether this issue is even
properly before this Court. Our grant order identified two questions for review:
“(1) whether assault and battery is a necessarily included offense of assault with intent to
commit murder; and if so (2) whether a rational view of the evidence in this case could
support a conviction for assault and battery.” People v Haynie, 504 Mich. 974, 974
(2019). The order clearly did not identify the harmless-error issue as one for review, and
thus the majority’s reliance on the fact that we reached the same issue in Silver and
Cornell, despite the same lack of review below, is misplaced because our orders in both
of those cases expressly identified for review whether any error in failing to provide a
lesser-included-offense instruction was harmless. People v Silver, 463 Mich. 959 (2001);
People v Cornell, 463 Mich. 958 (2001).

        For the stated reasons, I respectfully dissent from the Court’s determination that
the trial court abused its discretion by not instructing the jury on the offense of assault
and battery. And I further dissent from its decision to reach the issue of whether any
error in failing to instruct the jury on assault and battery was harmless rather than
remanding to the Court of Appeals for initial consideration of this issue.




                         I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         June 5, 2020
       t0603
                                                                             Clerk